DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2022 has been entered.

Allowable Subject Matter
Claims 1-7, 9-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Ausschnitt et al. [US 6346979 B1] teaches a process to dynamically adjust the exposure dose which reaches the photosensitive substrate at one position in the exposure field relative to other positions. The adjustment is made in response to system data obtained regarding mask defects and other system non-uniformities. Providing an adjusted exposure dose within the exposure field for the purpose of correction. The present invention provides an exposure apparatus having an 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of configuring a step of scanning a beam of photons or particles across a patterning device for exposing a pattern onto a substrate as claimed, more specifically, the method comprising determining a spatial resolution of a patterning correction configured to improve quality of the exposing; and determining a spatial dimension of the beam based on the determined spatial resolution of the patterning correction, wherein the spatial dimension of the beam is indirectly proportional to the spatial resolution of the patterning correction, as required by claim 1.
	With regard to claim 14, the prior art of record does not anticipate nor render obvious to one skilled in the art a non-transitory electronic data carrier comprising
instructions therein, the instructions, when executed on at least one processor, cause
the at least one processor to at least: determine a spatial resolution of a patterning correction configured to improve quality of exposing a pattern onto a substrate, the exposing using a step of scanning a beam of photons or particles across a patterning device; and determine a spatial dimension of the beam based on the determined spatial resolution of the patterning correction, wherein the spatial dimension of the beam is indirectly proportional to the spatial resolution of the patterning correction, as required by claim 14.
	With regard to claim 15, the prior art of record does not anticipate nor render obvious to one skilled in the art an apparatus for configuring a step of scanning a beam of photons or particles across a patterning device for exposing a pattern onto a 
	Claims 2-7, 9-13, 16-18 and 20-22 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882